NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3818-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TIMOTHY L. ROSS, a/k/a ROSS
TIMOTHY L, LEVI JAMES,
TIMOTHY LEVI, JAMES ROSS,
SHOTGUN, and TODD WRIGHT,

     Defendant-Appellant.
_____________________________

                   Submitted May 11, 2020 – Decided July 13, 2020

                   Before Judges Rothstadt and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Accusation No. 18-01-
                   0032.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alyssa A. Aiello, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Christopher L.C. Kuberiet, Acting Middlesex County
                   Prosecutor, attorney for respondent (Joie D. Piderit,
              Special Deputy Attorney General/Acting Assistant
              Prosecutor, of counsel and on the brief).

PER CURIAM

        Defendant Timothy L. Ross appeals from his conviction for second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(1), and second-degree possession of a

handgun for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1). He pleaded guilty to

both charges, reserving the right to appeal the trial court's orders denying his

motion to suppress the out-of-court identification made by the victim he shot

and admitting, under N.J.R.E. 404(b), evidence of threats defendant made to the

victim shortly before the shooting. He argues on appeal:

              POINT I

              THE TRIAL COURT ERRED IN RULING THAT THE
              IDENTIFICATION EVIDENCE WAS ADMISSIBLE.

                    A.    The Henderson1 Framework For Testing
                          The Admissibility Of Out-Of-Court
                          Identifications.

                    B.    The Recordation Requirements Under
                          Delgado2 And Rule 3:11.

                    C.    [The Detective's] Failure To Record The
                          Exchange He Claimed To Have Had With
                          [The Victim] Regarding Confirmatory

1
    State v. Henderson, 208 N.J. 208 (2011).
2
    State v. Delgado, 188 N.J. 48 (2006).
                                                                        A-3818-17T4
                                        2
                          Feedback Was A Clear Violation Of
                          Delgado And Rule 3:11.

                 D.       [Defendant's] Inability to Establish
                          Suggestiveness, Which Resulted From
                          [The Detective's] Flagrant Violation Of
                          The Recordation Requirements, Did Not
                          Support The Trial [c]ourt's Ruling That
                          The Photo Identification Was Admissible.

                 E.       Because The Police Presented A Record
                          Bereft Of Details As to Whether [The
                          Detective] Asked [The Victim] About
                          Confirmatory Feedback, And If So, What
                          She Said, And Because [The Detective's]
                          Violation      Of    The     Recordation
                          Requirement Was Part Of A Pattern Of
                          Flagrant     Police  Misconduct,      The
                          Identification Evidence Should Be
                          Stricken. In The Alternative, The Matter
                          Must Be Remanded For A Hearing At
                          Which [Defendant] Is Free To Explore The
                          Full Range Of Estimator And System
                          Variables That Bear On Admissibility.

           POINT II

           THE TRIAL COURT ERRED IN GRANTING THE
           STATE'S MOTION TO ADMIT TESTIMONY FROM
           [THE VICTIM] AND HER BROTHER THAT [THE
           VICTIM] FELT THREATENED AND AFRAID
           DURING     PRIOR    ENCOUNTERS    WITH
           [DEFENDANT].

We disagree and affirm.




                                                                      A-3818-17T4
                                        3
       Further to defendant's request for a pretrial hearing to challenge the

victim's identification of defendant, the trial court granted a Wade3 hearing, and

heard testimony from the New Brunswick Police Department major crimes unit

detective who investigated the shooting that took place on Remsen Avenue in

New Brunswick. As we "must uphold the factual findings underlying the trial

court's decision so long as those findings are supported by sufficient credible

evidence in the record," State v. Rockford, 213 N.J. 424, 440 (2013) (quoting

State v. Robinson, 200 N.J. 1, 15 (2009)), we glean the pertinent facts from the

trial court's written decision. "Those factual findings are entitled to deference

because the motion judge, unlike an appellate court, has the 'opportunity to hear

and see the witnesses and to have the "feel" of the case, which a reviewing court

cannot enjoy.'" State v. Gonzales, 227 N.J. 77, 101 (2016) (quoting State v.

Johnson, 42 N.J. 146, 161 (1964)). A "trial court's findings at the hearing on

the [reliability and] admissibility of identification evidence are 'entitled to very

considerable weight.'" State v. Adams, 194 N.J. 186, 203 (2008) (quoting State

v. Farrow, 61 N.J. 434, 451 (1972)).         "To the extent that the trial court's

determination rests upon a legal conclusion, we conduct a de novo, plenary




3
    United States v. Wade, 388 U.S. 218 (1967).
                                                                            A-3818-17T4
                                         4
review." Rockford, 213 N.J. at 440; see also State v. Gandhi, 201 N.J. 161, 176

(2010).

      Sixteen days after the victim was shot, the detective went to the hospital

to which the victim was admitted and ascertained from her that she was able to

participate in a photographic array. He had attempted to speak to the victim

"various times" before that date but was prevented because of the victim's

injuries and condition. From the detective's testimony, the trial court described

"the victim who had 'around [eighteen] holes in her,' [as] close to death and

extremely fragile for many days. The [d]efense acknowledged that the victim

underwent several medical procedures which made her unavailable to police ."

      The detective returned to the hospital later that day with another detective

who acted as the "blind administrat[or]" for the array.4 See Henderson, 208 N.J.

at 248 (holding an "identification may be unreliable if the lineup procedure is

not administered in double-blind or blind fashion. Double-blind administrators

do not know who the actual suspect is. Blind administrators are aware of that



4
  The trial court did not specify the exact role the administrator played. During
the identification procedure, the administrator told the victim he was going to
let the detective "go over . . . any other issues with [her] in regards to the case
[be]cause [he did not] know anything about it[.]" Whether the administrator was
a "blind administrator" or "double-blind administrator" does not impact our
decision. Defendant does not challenge the administrator's status.
                                                                           A-3818-17T4
                                        5
information but shield themselves from knowing where the suspect is located in

the lineup or photo array"). Although the photo array procedure, including the

victim's selection of defendant's photograph, was recorded, defendant argues the

State's failure to record the completion of the photo array eyewitness

identification procedure worksheet (worksheet),5 specifically question sixteen,

violated our Supreme Court's mandate regarding the need to make a record of

identification procedures, citing Rule 3:11, Delgado and Henderson.

      The worksheet contains twenty-six questions. The worksheet instructions

promulgated by the Attorney General, addressing question sixteen, direct the

administrator to "ask the witness whether he or she has spoken to anyone (law

enforcement or civilian) about the identification." The detective disregarded

that instruction and filled out parts of the worksheet, including question sixteen,

because he wanted to save the administrator time as the photo array procedure




5
   "In October 2012, after the promulgation of Rule 3:11, the New Jersey
Attorney General issued a revised model worksheet directing police officers to
'document as detailed an account as possible of the exact words/gestures used
by the witness' during the photographic identification process." State v.
Anthony, 237 N.J. 213, 243 (2019) (Albin, J., dissenting) (quoting Office of the
Attorney General, Photo Array Eyewitness Identification Procedure Worksheet
1-3    (Oct.   1,    2012),    https://www.state.nj.us/lps/dcj/agguide/Eye-ID-
Photoarray.pdf.).
                                                                           A-3818-17T4
                                        6
took more time than it would have if it was conducted at the police station

instead of the hospital.

      Further, the detective completed question sixteen, checking off the box

signifying an affirmative answer to the question, based on a conversation he had

with the victim during his initial meeting with her on the day of the photo array

procedure, before returning with the administrator. He did not bring a worksheet

to the initial meeting because he wanted to first learn if the victim was able to

participate in the identification procedure. After establishing her ability, the

detective testified he "most probably" asked the victim if she spoke to anyone

about the identity of the person who shot her. He said the victim denied having

any such conversation because had she said "yes," he would not have conducted

the photo array.

      Defendant avers the victim's family members and friends influenced her

identification of defendant during their visits to the hospitalized victim prior to

the photo array procedure. He also contends the detective's answer to question

sixteen is ambiguous because he did not state the victim's response verbatim and

did not record his conversation with her, thus depriving defendant of the ability

to establish the suggestiveness of the procedure. He seeks suppression of the

identification because of the detective's failure to record his colloquy with the


                                                                           A-3818-17T4
                                        7
victim, and because the detective—not the administrator—completed a portion

of the worksheet and had the administrator sign the worksheet even though the

detective completed some questions.

      Addressing first whether law enforcement officers are required to

electronically record the completion of the worksheet, we start with the Court's

mandate in Delgado "that, as a condition to the admissibility of an out-of-court

identification, law enforcement officers [must] make a written record detailing

the out-of-court identification procedure, including the place where the

procedure was conducted, the dialogue between the witness and the interlocutor,

and the results." 188 N.J. at 63.     The Court directed, "[w]hen feasible, a

verbatim account of any exchange between the law enforcement officer and

witness should be reduced to writing. When not feasible, a detailed summary of

the identification should be prepared." Ibid.

      In Henderson, the Court recognized that, among the variables to be

considered in determining "whether there is evidence of suggestiveness to

trigger a hearing," is if "the witness receive[d] any information or feedback,

about the suspect or the crime, before, during, or after the identification

procedure[,]"   and, as a prelude to question sixteen, if "law enforcement




                                                                        A-3818-17T4
                                       8
elicit[ed] from the eyewitness whether he or she had spoken with anyone about

the identification and, if so, what was discussed[.]" 208 N.J. at 289-90.

      Spawned by Henderson and Delgado, Rule 3:11(a) precludes admission

of an identification "unless a record of the identification procedure is made,"

Anthony, 237 N.J. at 228-29. Officers must

            contemporaneously record the identification procedure
            in writing, or, if feasible, electronically.        If a
            contemporaneous record cannot be made, the officer
            shall prepare a record of the identification procedure as
            soon as practicable and without undue delay.
            Whenever a written record is prepared, it shall include,
            if feasible, a verbatim account of any exchange between
            the law enforcement officer involved in the
            identification procedure and the witness. When a
            written verbatim account cannot be made, a detailed
            summary of the identification should be prepared. [6]

            [Id. at 229 (quoting R. 3:11(b)).]


The Rule specifies that

            the record . . . should detail (2) the dialogue between
            the witness and the officer who administered the
            procedure . . . and (8) the identity of any individuals
            with whom the witness has spoken about the
            identification, at any time before, during, or after the
            official identification procedure, and a detailed

6
  Although Rule 3:11(b) and (c) were amended effective June 8, 2020, we apply
the version of the Rule that was in effect when the trial court decided defendant's
motion to suppress the out-of-court identification. The amendments do not
change our conclusion.
                                                                            A-3818-17T4
                                        9
            summary of what was said.         This includes the
            identification of both law enforcement officials and
            private actors who are not associated with law
            enforcement.

            [Ibid. (quoting R. 3:11(c)(2) and (8)).]

      In Anthony, the Court seemingly distinguished between the recording of

an identification procedure and the written forms "that documented important

information about the process." Id. at 236. The Court concluded the officers

failed to comply with Rule 3:11 or Delgado "in full" because "[t]hey did not

prepare an electronic recording of [the witness's] out-of-court identification of

[the] defendant. They also did not prepare a contemporaneous, verbatim written

account of the exchange between [the witness] and the officer who administered

the photo array." Id. at 235 (emphasis added). The Court recognized that,

although the written forms memorialized certain aspects of the procedure,

"[r]eliance on the forms alone . . . did not create an adequate record in other

respects. There [was] no electronic recording or contemporaneous, verbatim

written account of the exchange during the identification procedure." Id. at 236.

The Court was concerned that

            without a recording of the full exchange, or an
            opportunity to explore it at a hearing, it was not
            possible to know ahead of trial whether more subtle
            positive feedback was given, even if well-meaning.
            Similar concerns potentially apply to the conversation

                                                                         A-3818-17T4
                                      10
               between [the investigating detective—not the
               administrator—and the witness], for which the record
               does not contain a detailed summary consistent with
               Rule 3:11(c)(8).

               [Id. at 237.]

      Thus, it appears the Court differentiated between a recorded identification

procedure and the associated written forms, both of which serve to accomplish

the goal of preserving the exchange between police and witness so as to assess

the reliability of the identification. See Delgado, 188 N.J. at 63. Indeed, the

Court recognized in its March 13, 2019 decision, "[p]rior case law calls for

electronic recording of identification procedures, if feasible." Anthony, 237 N.J.

at 230; see also Delgado, 188 N.J. at 63 (stating that "electronic recordation is

advisable").     "The [then] current court rule follow[ed] that approach.          It

favor[ed] electronic recording and verbatim written recordings, both of which

are superior to detailed written summaries." Anthony, 237 N.J. at 230.

      The Court, however, noted "the proliferation of recording devices in

recent years," and deemed electronic recording as the preferred method for

identification procedures. Ibid. The Court delineated its preferences:

               To more clearly state the order of preference for
               preserving an identification procedure, Rule 3:11(b)
               should be revised along the following lines: Officers
               are to record all identification procedures electronically
               in video or audio format. Preferably, an audio-visual

                                                                            A-3818-17T4
                                          11
            record should be created. If it is not feasible to make
            an     electronic    recording,    officers    are   to
            contemporaneously record the identification procedure
            in writing and include a verbatim account of all
            exchanges between an officer and a witness. If a
            contemporaneous, verbatim written account cannot be
            made, officers are to prepare a detailed summary of the
            identification as soon as practicable.

            [Id. at 231.]

      Neither the detective nor the trial court had the benefit of the Court's most

recent guidance when this motion was decided in 2017. Nonetheless, we find

thin the detective's explanation, adopted by the trial court in excusing the

recording, that he was not expecting to conduct an identification procedure when

he first went to the hospital to meet with the victim on the day the identification

took place, and did not bring the worksheet; he, thus, could not

contemporaneously record the victim's response that she did not discuss the

identity of the shooter with anyone. Nothing prevented the administrator from

complying with the Attorney General's instructions and completing the

worksheet with the victim. And, despite the detective's disregard of thos e

instructions, nothing prevented him from asking the victim question sixteen after

the identification was made. Because the identification proceeding was captured

on video, there was no reason why the completion of the worksheet could not be

so recorded. Although there was perhaps no mandate to record the completion

                                                                           A-3818-17T4
                                       12
of the worksheet, common sense dictates that was the preferable method to

capture the victim's responses, even before the Court's clarification in Anthony,

and the subsequent Rule change.        We further note our disapproval of the

administrator's signature on the worksheet even though the detective filled out

a portion of it.

      Nonetheless, we agree with the trial court that suppression of the

identification was not warranted under the circumstances of this case. The entire

identification procedure was recorded. As the trial court found, there is no

evidence of any feedback or suggestion on that recording. The only variabl e

defendant cites is the taint evidenced by the visits by the victim's family in the

hospital, the "word on the street" that defendant was the shooter, and the victim's

brother's theory that defendant was the shooter. The trial court found that the

victim was debilitated from her serious injuries and "may not have been in a

condition to communicate with her friends and family during that period." More

so, as the trial court found, there was no evidence that the victim spoke to anyone

before the identification about the shooter's identity. We agree with the trial

court that defendant's proffer that someone spoke to the victim in advance of the

identification is notional.   Defendant did not identify any private actor's

suggestive words or conduct. Cf. State v. Chen, 208 N.J. 307, 322 (2011).


                                                                           A-3818-17T4
                                       13
      We also discern the victim—who said during the recorded identification

proceeding that she could not use her injured right hand to write—initialed the

photograph display result form attached to defendant's appendix. Two of the

printed representations—read aloud to the victim by the administrator during the

recorded proceeding—with which the victim agreed were: "I was not told by

anyone whether others had selected any particular photograph or failed to select

any one. I was not told by anyone the status of identity of any of the individuals

in the photographs."

      Moreover, the trial court conducted a Wade hearing. Although defendant

now contends if the identification is not suppressed he is entitled to a hearing to

explore the variables described in Henderson, 208 N.J. at 218, he had a full

opportunity to do so at the initial hearing. The trial court granted his request for

a hearing. As the Henderson Court ruled, "all relevant system and estimator

variables [are allowed] to be explored and weighed at [such] pretrial hearings[.]"
208 N.J. at 288 (emphasis omitted). In order to meet his ultimate burden of

proving "a very substantial likelihood of irreparable misidentification,"

defendant could have "cross-examine[d] eyewitnesses and police officials and

present[ed] witnesses and other relevant evidence linked to system and estimator

variables." Id. at 289. That included calling the victim who could have testified


                                                                            A-3818-17T4
                                        14
about her answer to question sixteen. Defendant is not entitled to a second bite

of the apple.

      The record on appeal pertaining to defendant's second argument that "the

trial court erred in ruling that [the victim] and her brother could testify that [the

victim] felt threatened and afraid of [defendant]" also reveals a fact not adduced

to the trial court until November 2017, around a month before trial was set to

begin: "specific information regarding the [v]ictim's earlier interactions with

[d]efendant[.]"7 Over three months passed between defendant's request for a

Wade hearing and the November 2017 hearing before the trial court was

informed of specific prior encounters between defendant and the victim. At the

November 27, 2017 hearing, the assistant prosecutor admitted an alleged threat

by defendant that the State sought to introduce pursuant to N.J.R.E. 404(b),

"wasn't flushed out . . . by the detectives and [he had not] prepped [the victim ]

for testimony [and was] not able to flush out in great detail . . . how deeply the

threat went." From the victim's testimony at the evidentiary hearing on the

State's N.J.R.E. 404(b) application in early January 2018, the trial court found

the victim "had known [d]efendant for a month prior to" the shooting, speaking


7
  Defense counsel generally alluded that the victim knew defendant during the
August 2017 request for a Wade hearing, stating defendant was "the only person
[the victim] knew in the array, or ever had contact with in the array[.]"
                                                                             A-3818-17T4
                                        15
to him "on the phone twice, and [meeting] with him in person three or four

times" in order to consummate a transaction for drugs that the victim planned to

sell. The court continued its findings:

             On one of these occasions, [d]efendant asked her to sell
             crack cocaine for him in his territory, which was on
             Seaman and Lee Avenue. The [v]ictim believed that
             [d]efendant made this offer because of the amount of
             money she was bringing to him and her good reputation
             as a drug dealer. The [v]ictim declined this offer.
             Defendant threatened her stating that if she was not
             going to sell for him, she could not sell in his territory.
             Approximately two weeks after this encounter, the
             [v]ictim saw [d]efendant as she was leaving His and
             Hers Clothing Boutique. According to the [v]ictim[,
             d]efendant seemed angry and upset, when he asked her,
             "[d]o you remember me?" The [v]ictim felt as though
             this question was a threat going back to the previous
             encounter in which he warned her not to sell in his
             territory.

       While we do not rely on evidence of those prior encounters in determining

whether defendant's motion to suppress the identification was properly granted

because the State did not present that evidence at the identification suppression

hearing, see State v. Wilson, 178 N.J. 7, 17 (2003) (declining "to infer proofs

that were not presented expressly before the trial court"), we note such evidence

exists and would surely be introduced if we deemed a remand was appropriate,

greatly bolstering the reliability of the victim's identification.



                                                                           A-3818-17T4
                                        16
      Under Rule 3:11(d), the trial court had the discretion to "declare the

identification inadmissible, redact portions of the identification testimony,

and/or fashion an appropriate jury charge to be used in evaluating the reliability

of the identification" if it found the record of the identification prepared by the

State "lacking in important details as to what occurred at the out-of-court

identification procedure . . . if it was feasible to obtain and preserve those

details[.]" Although we look askance at the detective's failure to adhere to the

letter of the Attorney General's instruction and the spirit, if not the letter, of the

Court's recording mandate, under the circumstances of this case, we see no abuse

of discretion in allowing in denying defendant's motion to suppress.               See

Henderson, 208 N.J. at 289 (holding the trial court enjoys the discretion to

determine whether an identification is reliable).

      Defendant also contends the trial court abused its discretion in allowing

the State to introduce defendant's prior threats to the victim as proof of

defendant's motive and intent. Defendant argues the evidence does not reveal

that defendant directly threatened the victim; the trial court erroneously admitted

the evidence based on the victim's subjective belief that defendant's words were

a threat, speculating that his remarks related to protecting his drug territory from




                                                                              A-3818-17T4
                                        17
the victim's continued drug sales in that area; and the motive was robbery as

originally charged in the indictment. 8

      "Traditional rules of appellate review require substantial deference to a

trial court's evidentiary rulings." State v. Morton, 155 N.J. 383, 453 (1998).

The trial court's rulings will "be upheld 'absent a showing of an abuse of

discretion, i.e., there has been a clear error of judgment.'" State v. Perry, 225
N.J. 222, 233 (2016) (quoting State v. Brown, 170 N.J. 138, 147 (2001)). "An

appellate court applying this standard should not substitute its own judgment for

that of the trial court, unless 'the trial court's ruling was so wide of the mark that

a manifest denial of justice resulted. '" Ibid. (quoting State v. Marrero, 148 N.J.
469, 484 (1997)); see also State v. Fortin, 189 N.J. 579, 597 (2007).

      The trial court considered the evidence under the four-prong test adopted

by our Supreme Court in State v.Cofield, "to avoid the over-use of extrinsic

evidence of other crimes or wrongs[.]" 127 N.J. 328, 338 (1992). The test


8
  The indictment handed down against defendant charged him with first-degree
attempted murder, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3 (count one); second-
degree aggravated assault, N.J.S.A. 2C:12-1(b)(1) (count two); first-degree
robbery, N.J.S.A. 2C:15-1 (count three); second-degree possession of a weapon
for an unlawful purpose, N.J.S.A. 2C:39-4(a) (count four); and second-degree
unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count five). Defendant
pleaded to an accusation. The indictment, and another charging second-degree
certain persons not to have weapons, N.J.S.A. 2C:39-7(b), was dismissed
pursuant to the plea agreement.
                                                                              A-3818-17T4
                                          18
requires "the evidence . . . be: (1) admissible as relevant to a material issue, (2)

similar in kind and reasonably close in time to the act alleged, (3) clear and

convincing, and (4) of sufficient probative value not to be outweighed by its

apparent prejudice." State v. Krivacska, 341 N.J. Super. 1, 39-40 (App. Div.

2001).

      The trial court considered the victim's conversation with defendant—after

she declined defendant's offer for her to work for him selling drugs—about her

drug sales in his territory, and the subsequent encounter when he asked if she

remembered him; the court determined them relevant to defendant's motive and

intent for shooting the victim after defendant's warning not to sell drugs in his

territory. The trial court, in finding the second prong was met, found the prior

encounters between the victim and defendant took place "just weeks before the

shooting[.]" The trial court credited the victim's testimony at the N.J.R.E. 104

hearing on the state's motion, and found the details presented by the victim, and

her demeanor and candor on the stand presented clear and convincing evidence

of the threats. The trial court concluded "[t]he [v]ictim's testimony at the

[N.J.R.E.] 104 hearing made it clear that not only did . . . [d]efendant and the

[v]ictim know each other prior to the shooting, but . . . they had previous

encounters and dealings, giving him a motive to harm her because she was


                                                                            A-3818-17T4
                                        19
encroaching on [d]efendant's territory." The court found the evidence probative

as it was the only evidence to prove defendant's motive and intent. The court

recognized the obvious prejudice inherent in evidence that defendant was

alleged to be a threatening drug dealer, and prohibited the State from introducing

the victim's testimony "as to the extent of [d]efendant's drug[-]dealing activities

and/or his interactions with other[s] in regard to drug distribution." The court

also stated it would instruct the jury as to the limited use of the evidence.

      We affirm the trial court's admission of the evidence substantially for the

reasons it set forth in its written opinion. We add only that we find meritless

defendant's argument that the court based its decision on the victim's belief that

he threatened her. Defendant's words and conduct, in context, were reasonably

and objectively found by the court to be threats. The admission of the evidence

based on the trial court's careful consideration of the Cofield factors, and subject

to the proposed limiting instruction, was not an abuse of discretion.

      Affirmed.




                                                                            A-3818-17T4
                                        20